Case 1:19-cv-02016-RM-KLM Document 9 Filed 07/29/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-02016-RM-KLM

 CHANIE DEMBITZER,

        Plaintiff,

 v.

 ARRAY BIOPHARMA INC.,
 CARRIE S. COX,
 CHARLES M. BAUM,
 GWEN A. FYFE,
 KYLE A. LEFKOFF,
 JOHN A. ORWIN,
 SHALINI SHARP,
 RON SQUARER, and
 GIL J. VAN LUNSEN,

        Defendants.


                            NOTICE OF VOLUNTARY DISMISSAL

      PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 plaintiff Chanie Dembitzer (“Plaintiff”) voluntarily dismisses the above-captioned action (the

 “Action”) with prejudice as to her individual claims, and without prejudice as to the claims of the

 putative class. Because this notice of dismissal is being filed before service by the defendants of

 either an answer or a motion for summary judgment, Plaintiff's dismissal of the Action is

 effective upon filing of this notice.



 Dated: July 29, 2019                               Respectfully submitted,

                                                    /s/ Richard A. Acocelli
                                                    Richard A. Acocelli
                                                    WEISSLAW LLP
                                                    1500 Broadway, 16th Floor
Case 1:19-cv-02016-RM-KLM Document 9 Filed 07/29/19 USDC Colorado Page 2 of 2




                                          New York, NY 10036
                                          Telephone: (212) 682-3025
                                          Facsimile: (212) 682-3010
                                          Email: racocelli@weisslawllp.com

                                          Attorneys for Plaintiff




                                      2
